211 Ga. 446 (1955)
86 S.E.2d 305
RABUN et al.
v.
WYNN, administratrix.
18855.
Supreme Court of Georgia.
Argued February 14, 1955.
Decided March 14, 1955.
Robert D. Tisinger, William J. Wiggins, for plaintiffs in error.
Shirley C. Boykin, Boykin & Boykin, Oscar W. Roberts, Jr., contra.
DUCKWORTH, Chief Justice.
Originally the petition prayed for decree of title to the merchandise and fixtures, accounting for operations since the death of the petitioner's intestate, appointment of a receiver, and an injunction forbidding disposal of the property; and the defendants answered, claiming title by purchase and gave bond to avoid a receivership, and in that state the case was one in equity when decided by this court in Rabun v. Wynn, 209 Ga. 80 (70 S. E. 2d 745). However, since the case was in this court and on June 16, 1954, the petitioner amended by reciting that an eventual-condemnation-money bond of $15,000 had been filed by the defendants, and that she was entitled to recover a money judgment against the defendants and the bondsman for the *447 value of the stock and fixtures as of the death of Carl Rabun, the intestate, on September 29, 1949. This completely eliminated all equity and prayers for equitable relief. The judgment excepted to is one in favor of the petitioner for the value of merchandise and fixtures in the amount of $7, 265.20. The case being one at law, the Court of Appeals and not the Supreme Court has jurisdiction.
Transferred to the Court of Appeals. All the Justices concur.